DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                    IN RE THE ADOPTION OF J.S.M.

                                 No. 4D21-2309

                                [October 6, 2021]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 502021DR003042XXXXNB.

   Rebecca Mercier Vargas, Jane Kreusler-Walsh, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, for
Prospective Adoptive Parents M.A.G. and W.H.M.

  Elizabeth R. Berkowitz, Law Office of Elizabeth R. Berkowitz, P.A.,
North Palm Beach, Adoption Entity, pro se.

PER CURIAM.

    In this prospective adoption, the circuit court sua sponte transferred
venue to Hernando County, Florida. The court determined “there is no
adoption entity” and, as a result, found venue to be improper in Palm
Beach County, Florida. But there is an adoption entity and venue is proper
“[i]n the county where the adoption entity is located.” § 63.087(2)(a)2., Fla.
Stat. (2020). Because the adoption entity is located in Palm Beach County,
venue was proper in Palm Beach County, and the court’s sua sponte order
transferring venue is reversed.

   Reversed and remanded.

LEVINE, FORST and KUNTZ, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.